DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Application Transfer
The application has been transferred to Acting Supervisory Patent Examiner Bratislav Stankovic in Art Unit 1663. Any inconvenience to Applicants is regretted. 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 09/23/2019 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97.1 Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicants’ election, with traverse, of the species of (i) ZSP8T14-6274 and (ii) SMO2 QTL, in the reply filed on August 13, 2021, from David R. Marsh, Curtis R. Altmann, and Michael W. Lewis, is acknowledged. 
	Upon further consideration, the species have been REJOINED. 

Claims
The response submitted on August 13, 2021 has been entered. 
Claims 21-34 and 36-42 are pending and are examined in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 21-34 and 36-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of United States Patent No. 10,463,014 B2, granted November 5, 2019.
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The instant claims are drawn to a Capsicum seed, plant grown therefrom, or part of either, wherein pepper fruit at or near maturity obtained from said seed or plant or part have a pericarp comprising a total sugar content of at least 5.5%, and one or more of alpha-Cubebene at a level having a Relative GC/MS Response Score of at least 0.05, delta-Cadinene at a level having a Relative GC/MS Response Score of at least 0.1, or 1,4-Cadinadiene at a level having a Relative GC/MS Response Score of at least 0.05; wherein said pericarp comprises a titratable acidity at a higher level than that of the pericarp of hybrid pepper PS09954859 grown under similar conditions, or a titratable acidity of at least 4.2 mmol H+/100 grams fresh tissue.	
	The conflicting claims are drawn to a Capsicum annuum seed, plant grown therefrom, or part of either, wherein pepper fruit at or near maturity obtained from said seed or plant or part have a pericarp comprising a total sugar content of at least 5.5%, and one or more of alpha-Cubebene at a level having a Relative GC/MS Response Score of at least 0.05, delta-Cadinene at a level having a Relative GC/MS Response Score of at least 0.1, or 1,4-Cadinadiene at a level Capsicum annuum seed or plant or part is Capsicum annuum line ZSP8T14-6274 or Capsicum annuum line SVPS2625; or wherein said Capsicum annuum seed or plant or part is an F1 progeny of a first parent selected from the group consisting of Capsicum annuum line ZSP8T14-6274 and Capsicum annuum line SVPS2625; wherein a representative sample of seed of said Capsicum annuum line ZSP8T14-6274 has been deposited at ATCC under Accession No. PTA-122300, and wherein a representative sample of seed of said Capsicum annuum line SVPS2625 has been deposited at ATCC under Accession No. PTA-122296.
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
	Therefore, one of ordinary skill in the art, at the time the claimed invention was filed, would have readily recognized that the conflicting claims 1-19 of United States Patent No. 10,463,014 and the claims 21-34 and 36-42 in the instant application are obvious variants and are not patentably distinct. Furthermore, there is no apparent reason why Applicants would have been prevented from presenting claims corresponding to those of the instant application in the previously granted patent. In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 21-34 and 36-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, 19, and 21-25 of United States Patent No. 9,730,405 B2, granted August 15, 2017. 
	Although the conflicting claims are not identical, they are not patentably distinct from one another. The subject matter claimed in the instant application is fully disclosed in the referenced patent, and the referenced patent and the instant application are claiming common subject matter. 
	The scope of the instant claims is described supra.
It would have been obvious to one of ordinary skill in the art to utilize the patented seeds and plants of Capsicum varieties ZSP8T14-6274, SVPS2625 or SMO8T14-6275; and methods of breeding thereof; to obtain the instantly claimed seeds and plants of Capsicum varieties ZSP8T14-6274, SVPS2625 or SMO8T14-6275; or Capsicum seeds and plants which are progeny thereof or which share a genetic determinant therewith; and which also have the instantly claimed phenotypic properties.
	The claims are coextensive. Furthermore, one of ordinary skill in the art would have recognized that the phenotypic properties recited in the instant claims would have been inherent properties of the patented seeds and plants.
	It should be noted that a chemical composition and its properties are inseparable. If the conflicting claims recite the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. See MPEP § 2112.01; see also In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, with the identical chemical structures, the properties Applicants disclose and/or claim are inherently present in both sets of claims. 
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
	See also the prosecution history of the parent case, U.S. Patent Application No. 15/368,392, including the filed and approved Terminal Disclaimer. 

Claim Rejections - 35 USC § 112
Written Description
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21-34 and 36-42 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
Capsicum seed or plant of any genotype, including any Capsicum annuum seed or plant of any genotype, wherein pepper fruit at or near maturity obtained from said seed or plant or part have a pericarp comprising a total sugar content of at least 5.5%, and one or more of alpha-Cubebene at a level having a Relative GC/MS Response Score of at least 0.05, delta-Cadinene at a level having a Relative GC/MS Response Score of at least 0.1, or 1,4-Cadinadiene at a level having a Relative GC/MS Response Score of at least 0.05; wherein said pericarp comprises a titratable acidity at a higher level than that of the pericarp of hybrid pepper PS09954859 grown under similar conditions, or a titratable acidity of at least 4.2 mmol H+/100 grams fresh tissue; further wherein said seeds or plants are heterozygous for a SMO2 QTL or SMO3 QTL identifiable by flanking markers corresponding to SEQ ID NOs:1-4, and are obtainable from deposited Capsicum parental lines.  
	In contrast, the Specification only provides guidance for Capsicum annuum seeds and plants produced by crossing Capsicum annuum lines ZSP8T14-6274 and SMO8T14-6275 to produce Capsicum annuum hybrid SVPS2625 (Example 1, pages 77-78, paragraphs 00395-00397; Example 2, pages 78-79, paragraphs 00398-00401), wherein said SVPS2625 produces a fruit with at least 5.5% total sugars and at least one of the claimed chinense-typical aroma molecules. 
	The Specification describes that Capsicum chinense variety AP 2384 was one of the parents of ZSP8T14-6274 (page 78, paragraph 00398), wherein the three claimed chinense-typical aroma molecules were unique to SVPS2625 and ZSP8T14-6274.
	The Specification also describes that SMO-28-1234 was one of the parents of SMO8T14-6275 (page 79, paragraph 00400); wherein SMO-28-1234 is the source of QTLs SMO2 and SMO3 identifiable by markers corresponding to SEQ ID NOs:1-4; wherein SMO2 occurs 
	The Specification does not provide adequate guidance for Capsicum seeds or plants which produce fruit having at least 5.5% total sugar and at least one of the claimed chinense-typical aroma molecules; wherein any other Capsicum genotype, including any other Capsicum chinense parent, is used as the source of the aroma molecules. The Specification does not provide guidance for any non-annuum Capsicum species with the claimed sugar levels. Furthermore, the specification does not provide guidance for Capsicum seeds and plants which produce fruit having the claimed sugar levels and chinense-typical aroma molecules, wherein the seeds or plants only comprise only one of ZSP8T14-6274 or SMO8T14-6275 as parents; or wherein the seeds and plants are progeny of heterozygous hybrid SVPS2625, wherein said multitude of progeny would segregate for alleles conferring the content of sugars or aroma molecules.  Moreover, the specification does not provide any sequence information regarding any “genetic determinant” conferring any of the above fruit characteristics, other than approximate chromosomal locations and flanking markers of two QTLs associated with high sugar levels. 
	A written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). 
	It is known in the art that the accumulation of chinense-typical aroma molecules conferring desirable taste is unpredictable and genotype-specific. For example, Pino et al., 2011, Volatile constituents of Cachucha peppers (Capsicum chinense Jacq.) grown in Cuba, Food Chemistry 125: 860-864 teach that different chinense genotypes accumulate different amounts of delta-cadinene, wherein one genotype accumulates over seven times the amount of the other two. See, e.g., page 861, Table 1; and Table 2 on pages 862-863, especially page 863. Pino et al. also teach that only one of the three tested chinense genotypes accumulated the aroma compound beta-ionone. See, e.g., page 861, Table 1; and Table 2 on pages 862-863, especially page 863. 
	The accumulation of other chinense-typical aroma molecules, such as alpha-ionone and beta-ionone, is also genotype-specific. These molecules are largely responsible for desirable floral and fruity odors in Capsicum chinense. See, e.g., Bogusz et al., 2012, Analysis of the volatile compounds of Brazilian chilli peppers (Capsicum spp.) at two stages of maturity by solid Food Research International 48: 98-107; especially page 106, Table 3 and third full paragraph of column 1 (see IDS filed 09/23/2019). See also Rodríguez-Burruezo et al., 2010, HS-SPME Comparative Analysis of Genotypic Diversity in the Volatile Fraction and Aroma-Contributing Compounds of Capsicum Fruits from the annuum− chinense − frutescens Complex, Journal of Agricultural and Food Chemistry 58: 4388-4400, especially page 4389, Table 1; and page 4398, Table 6. 
	Moreno et al., 2012, HS-SPME study of the volatile fraction of Capsicum accessions and hybrids in different parts of the fruit, Scientia Horticulturae 135: 87-97 teach that two other Capsicum chinense genotypes do not produce any alpha-ionone in the placenta or flesh of their fruits. See, e.g., page 90, Table 2; page 92, Table 3.
	Similarly, the QTL-mediated production of pepper plants producing fruit with higher content of flavor-enhancing volatiles is unpredictable. For example, Moreno et al. teach that some hybrids produced by crossing two parents exhibited lower total volatiles, than the volatile contents of either parent. Moreno et al. teach that such reduction may be due to the inhibition of some metabolic pathways, due to the combination of genes from each parent. In particular, for total volatile content in fruit flesh, the content in the hybrid Piquillo x Pasilla, 22.08, is lower than that of either parent, i.e. 64.3 or 49.8. The total volatile content of the hybrid 144-5 x Serrano Criollo Morales, 46.6, is lower than that of either parent, i.e. 57.4 or 123.1. See, e.g., Moreno et al, page 87, bottom paragraph of column 2; page 88, Table 1; pages 90-91, Table 2; and page 93, column 2, first full paragraph. 
Thus, it is unpredictable whether the use of non-exemplified Capsicum chinense genotypes would result in increased total volatile levels conferring aroma when crossed with sweet or hot Capsicum annuum genotypes; or whether hot Capsicum annuum genotypes may be Capsicum chinense line AP 2384 or descendant ZSP8T14-6274, and the QTLs therein, are not representative of the broadly claimed genus of Capsicum genetic sources or genetic determinants therein.
	Eggink et al., 2014, Capturing flavors from Capsicum baccatum by introgression in sweet pepper, Theoretical and Applied Genetics 127: 373-390 teach that the determination of QTLs associated with increased sugar content as measured by Brix, and the location thereof on particular linkage groups, depended upon the particular population used to generate the data. In a population of near isogenic lines (NILs), a QTL associated with increased total sugar content was found on linkage group 3. However, in a selfed backcross population (BC 2S1), QTLs associated with increased Brix level (and increased glucose and fructose) were found in linkage groups 1/8 and 9 instead.
	Eggink et al. also teach that an additional odor QTL in linkage group 9 was found in the BC 2S1 population, but the effect of this QTL in the NIL population was unclear. See, e.g., Eggink et al., page 380, Figure 3 and paragraph bridging the columns; Table 3 on pages 381-382; page 386, column 1, first full paragraph; page 387, bottom paragraph; page 388, column 1, first full paragraph and paragraph bridging the columns.
	Thus, the single disclosed species of a pepper plant with increased Capsicum chinense-typical aroma molecules, produced by crossing a sweet pepper variety with Capsicum chinense line AP 2384 or descendant ZSP8T14-6274 ; is not representative of the broadly claimed genus of a pepper plant with increased desirable aroma molecules produced by crossing any Capsicum annuum parent with any other Capsicum chinense genotype or any other Capsicum species; or the broadly claimed genus of a pepper plant (or unspecified part thereof) comprising any “genetic determinant” responsible for conferring said sugar or aroma molecule accumulation .  one skilled in the art would not have recognized Applicants to have been in possession of the broadly claimed genus of pepper genotypes.
	Even for the claimed compositions (pepper plants, seed, parts) that recite QTLs, Applicants have not clearly disclosed the sequence of the QTL itself, or the sequence of markers which are always associated with the presence of the QTL. Applicants have identified four primer sequences which may be used to amplify the regions of QTLs SMO2 and SMO3, but it does not appear that these primer sequences themselves are associated with a particular polymorphism which is responsible for increased sugar accumulation. Applicants have disclosed that SMO2 is estimated to occur from 65 to 113 cM on chromosome 2. Applicants have also disclosed that SMO3 is estimated to occur from 143 to 184 cM on chromosome 3. See, e.g., page 88 of the instant specification, paragraph 00420; page 89, Table 5; page 90, paragraph 00421; page 91, Table 9. 
	Lefebvre et al., 1995, Construction of an intraspecific integrated linkage map of pepper using molecular markers and double-haploid progenies, Genome 38: 112-121 disclose that in pepper, one centiMorgan is equivalent to between 1200-2500 kb. See, e.g., page 119, column 2, top paragraph. Thus, the instant 48 cM long SMO2 QTL may be between 57,600 and 120,000 kb long. The instant 41 cM long SMO3 QTL may be between 49,200 and 102,500 kb long.
	Furthermore, in pepper, the degree of genetic distance, measured in centiMorgans, varies greatly depending upon which parents were crossed to generate a mapping population, wherein such differences may be greater than 10 centiMorgans. See, e.g., Paran et al., 2004, An integrated genetic linkage map of pepper (Capsicum spp.), Molecular Breeding 13: 251-261, page 252, top paragraph of column 2; and paragraph bridging pages 252 and 253. 
Capsicum seeds or plants grown therefrom. The “parts” may include haploid gametes including pollen or ovules, or diploid embryos derived from meiotic allelic reassortment and seeds containing them, per paragraph 0047 on page 10 of the instant specification (and also per now canceled claim 35). Thus, these claims encompass progeny, but do not specify the genotype or phenotype of the resultant parts or progeny. They only specify the genotype and phenotype of the original seeds or plants grown therefrom. Parts such as haploid pollen or ovules are the result of meiotic allelic reassortment.  If the original plant or seed is one of inbred pepper line ZSP8T14-6274, an individual pollen grain or ovule will retain one chinense-derived QTL allele governing the accumulation of each of the claimed three volatile taste compounds. However, if the pollen or ovules are crossed with corresponding ovules or pollen from a variety of non-exemplified pepper genotypes not comprising one or more of said alleles, then some progeny plants will not comprise said alleles, particularly if more than one generation of crossing is employed.
	If the original seed is of hybrid SVPS2625 which is heterozygous for the chinense-derived alleles and also heterozygous for the high sugar QTLs derived from SMO-28-124, then some haploid gametes such as pollen grains or ovules will not comprise either the chinense-derived QTLs or the high sugar QTLs. Diploid plants regenerated from those haploid gametes will not comprise any of those alleles.  Furthermore, if these gametes are crossed with gametes from plants which do not comprise these alleles, then some of the progeny plants will not comprise them.
	Accordingly, claims broadly drawn to meiotically-derived plant parts or progeny would encompass a multitude of non-exemplified genotypes and phenotypes.

	Accordingly, one skilled in the art would not have been able to recognize the exemplified QTLs, alleles, or genetic determinants in terms of sequence, length or location. Thus, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention, as broadly or narrowly claimed. 
	In this area of the unpredictable arts, in the absence of recitation of the actual markers and marker alleles that confer the claimed phenotype(s), the instant claims are “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus. See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified plants, seeds, and plant parts with the recited pepper fruit at or near maturity obtained from said seed or plant or part have a pericarp comprising a total sugar content of at least 5.5%, and one or more of alpha-Cubebene at a level having a Relative GC/MS Response Score of at least 0.05, delta-Cadinene at a level having a Relative GC/MS See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/ files/web/menu/written.pdf.

Deposit of Biological Material

This application requires public availability of specific biological material to make and use the claimed invention. A rejection under the appropriate sections of 35 U.S.C. § 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made. Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee. Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.
See, e.g., column 26 of the patent, line 52 through column 27, line 3. However, the instant patent application does not claim priority to patent application number 14/957,181.

Summary
Claims 21-34 and 36-42 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a Capsicum seed, plant grown therefrom or part of either, wherein pepper fruit at or near maturity obtained from said seed or plant or part have a pericarp comprising a total sugar content of at least 5.5%, and one or more of alpha-Cubebene at a level having a Relative GC/MS Response Score of at least 0.05, delta-Cadinene at a level having a Relative GC/MS Response Score of at least 0.1, or 1,4-Cadinadiene at a level having a Relative GC/MS Response Score of at least 0.05; in view of the unpredictability inherent in the claimed compositions and processes as discussed above.
No claim is allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRATISLAV STANKOVIC
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 With the exception of an incorrect title of the A16 reference. The correct citation is: Eggink et al., 2014, Capturing flavors from Capsicum baccatum by introgression in sweet pepper, Theoretical and Applied Genetics 127: 373-390; also attached to this Office action.